MEMORANDUM **
Ismael Amador-Beltran appeals from the 41-month sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.
Amador-Beltran argues that the district court erred in applying a 16-level enhancement to his offense level pursuant to United States Sentencing Guidelines § 2L1.2(b)(1 )(A)(ii) based on his prior conviction for assault with a deadly weapon or by means likely to produce great bodily injury under California Penal Code section 245(a)(1). Specifically, he contends that section 245(a)(1) does not constitute a crime of violence for the purposes of the § 2L 1.2(b)(1)(A)(ii) enhancement. Because we held that section 245(a)(1) is categorically a crime of violence under § 2L1.2(b)(l)(A)(ii) in United States v. Grajeda, 581 F.3d 1186 (9th Cir.2009), filed concurrently with this memorandum, we reject his argument and affirm the sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.